Title: To Benjamin Franklin from Sartine, 27 September 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 27. 7bre. 1779.
J’ai l’honneur, Monsieur, de vous envoyer les procedures instruites par les Officiers de l’Amirauté de Brest concernant la prise le jeune Domnique, et huit rançons faites par le Corsaire Americain le Prince Noir. Vous savez, Monsieur, que le Conseil des Prises n’a pas jugé convenable de prendre connoissance de ces Sortes de procedures; et je vous prie de m’accuser la reception de ces Differentes pieces.
J’ai l’honneur d’etre, avec la consideration la plus distinguée, Monsieur, Votre tres humble et tres obeissant serviteur.
signé De Sartine/.
M. Franklin
